Citation Nr: 0834260	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from August 
1948 to August 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran, 
however, resides in California, so the RO in Los Angeles has 
governing jurisdiction, and that office forwarded his appeal 
to the Board.


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository, and 
unfortunately cannot be reproduced.

2.  Regardless, according to the results of March and 
September 2001 private audiological evaluations, the veteran 
does not have sufficient hearing loss in his right ear to be 
considered a disability by VA standards.

3.  And although the results of those March and September 
2001 evaluations show he has sufficient hearing loss in his 
left ear to be considered a disability by VA standards, there 
is no medical nexus evidence etiologically linking the 
hearing loss in this ear to his military service and, in 
particular, to acoustic trauma from excessive noise exposure.

4.  The veteran does not have a current diagnosis of 
tinnitus.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorinerual hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The RO did not send the veteran a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1), much less 
prior to initially adjudicating his claim in the September 
2005 decision at issue.  Nor did the RO comply with Dingess, 
as he was not apprised of the downstream disability rating 
and effective date elements of his claim.  However, these 
omissions were effectively "cured" by the RO including 
the § 3.159 notice provisions in the December 2006 SOC, then 
giving the veteran an opportunity to respond to that notice 
with additional supporting evidence, and then subsequently 
readjudicating his claims in the more recently issued April 
2008 SSOC.  See Mayfield; Prickett, supra.  Moreover, since 
the Board is denying service connection for both of his 
claimed conditions, no downstream disability rating or 
effective date will be assigned, so these downstream elements 
of his claims are moot and not receiving notice concerning 
them is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

VA also has a duty to assist the veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  And when, as here, SMRs are lost 
or missing, through no fault of the veteran, VA has a 
heightened obligation to satisfy the duty to assist.  Under 
these circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed." Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

To this end, the RO requested the veteran's SMRs in August 
2005 from the Defense Personnel Records Information Retrieval 
System (DPRIS).  But the RO was informed that his SMRs were 
destroyed in a 1973 fire at the NPRC, a military records 
repository.  As such, there is no basis for any further 
pursuit of his SMRs because an additional search for this 
evidence would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  
However, as he has made no allegations that his SMRs, even if 
available for consideration, would include any relevant 
complaint, diagnosis or treatment that would have supported 
his claims, the fact that his SMRs are missing - while 
indeed unfortunate - is not determinative of his appeal.  
Moreover, although, as alluded to, there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision when, as here, there are missing SMRs, this does not 
obviate the need for the veteran to also have medical nexus 
evidence supporting his claims.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  And, regrettably, as will be explained, 
there simply is none in this instance.

It also deserves mentioning that the RO was able to obtain 
the private medical records the veteran indicated as 
pertinent to his claims.  There is no other evidence of any 
outstanding records pertaining to his claims.  Therefore, VA 
has satisfied its' duty to assist insofar as obtaining all 
relevant records that are obtainable.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on a claim.  VA considers an 
examination or opinion necessary to make a decision on a 
claim if there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the veteran's private medical records do not include a 
diagnosis of tinnitus, so there is no objective clinical 
confirmation he has this claimed condition.  These private 
medical records also do not show that he has subjectively 
complained of tinnitus (i.e., ringing in his ears), although, 
by its' very nature, it is the type of condition that is 
capable of his personal lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  
So he does not have the required competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability due to tinnitus to warrant scheduling a VA 
compensation examination.

Additionally, as will be explained, the private medical 
records show the veteran's right ear hearing loss to be below 
the minimum standards set by VA to be considered an actual 
disability for compensation purposes.  See 38 C.F.R. § 3.385.  
Thus, like his claimed tinnitus, he does not have the 
required competent evidence of a current right ear hearing 
loss disability or persistent or recurrent symptoms of a 
disability to warrant scheduling a VA compensation 
examination.



And while the private medical records do show a left ear 
hearing loss disability (i.e., sufficient hearing loss in 
this ear to meet the threshold minimum requirements of 
§ 3.385), the only evidence suggesting an etiological link 
between the hearing loss in this ear and the veteran's 
military service is his unsubstantiated lay allegations.  
These statements are insufficient to trigger VA's duty to 
provide an examination.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of a lay 
statement).

Accordingly, the Board finds that no further notification or 
assistance is necessary to meet the requirements of the VCAA 
or Court.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Merits of the Claims

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of excessive, prolonged noise 
exposure while on active duty in the military.  
For the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against his 
claims, so they must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to meet the threshold requirements of § 3.385), 
and a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, a March 2001 private audiological evaluation 
report shows the veteran has some hearing loss in his right 
ear, above 3,000 Hertz, but that he does not have sufficient 
hearing loss in this ear considering all of the relevant 
frequencies (500, 1000, 2000, 3000, and 4000 Hz) to be 
considered an actual disability by VA standards - that is to 
say, sufficient hearing loss in this ear to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385.  

Audiometric testing for the right ear revealed a 0-decibel 
loss at the 500 Hz level, 
5-decibel losses at the 1,000 and 2,000 Hz levels, a 20-
decibel loss at the 3,000 Hz level, and a 35-decibel loss at 
the 4,000 Hz level.  Speech discrimination was 96 percent.  
The veteran had a similar level of hearing loss in this ear 
when more recently examined in a private audiology clinic in 
September 2001.  Thus, since these findings do not reflect a 
right ear hearing loss disability according to VA standards, 
this aspect of his claim must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

There is no mention whatsoever of tinnitus in either the 
report of the March 2001 audiological evaluation or the 
September 2001 audiological evaluation, either in the way of 
a subjective complaint or objective clinical finding.  Thus, 
as the veteran has not demonstrated a current disability due 
to tinnitus, this claim also must be denied.  See Degmetich; 
Brammer, supra.

The March 2001 audiometric testing, however, does confirm a 
hearing loss disability with respect to the veteran's left 
ear.  Testing showed 45-decibel losses at the 500 and 2,000 
Hz levels, a 35-decibel loss at the 1,000 Hz level, a 40-
decibel loss at the 3,000 Hz level, and a 50-decibel loss at 
the 4,000 Hz level.  Speech discrimination was 88 percent.  
He had a similar level of hearing loss in this ear when more 
recently examined in September 2001.  These test results 
satisfy the minimum requirements of 38 C.F.R. § 3.385 insofar 
as showing he has sufficient hearing loss in this ear 
according to this regulation to be considered an actual 
disability by VA standards.  Since he has proven the 
essential element of a current left ear hearing loss 
disability, the determinative issue is whether noise exposure 
during his military service caused or at least contributed to 
this current disability.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's SMRs are unavailable for consideration, as 
already conceded.  But as he has not made any claim that he 
was diagnosed or treated for hearing problems while in 
service, there is no reason to believe that his SMRs, even if 
available, would support his claim.  Thus, the absence of any 
hearing loss in service is highly probative evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

But the absence of hearing loss during service is not 
altogether dispositive of the issue of whether any current 
hearing loss disability is attributable to the veteran's 
military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing this disability to 
his service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The record, however, shows this disability was not documented 
until the March 2001 audiological evaluation, over 50 years 
after the veteran's military service ended.  This lengthy 
period - indeed some five decades, between the conclusion of 
his service and the first evidence of a left ear hearing loss 
disability provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The medical evidence shows the veteran's left ear hearing 
loss was first diagnosed many years after service and has not 
been linked by competent medical evidence to in-service 
acoustic trauma.  

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran.  But while 
he is competent to report his symptoms of difficulty hearing 
for a number of years, supposedly dating back to his 
military service, he is not competent to also attribute his 
left ear hearing loss to military noise exposure.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


